                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA


    EXMARK MANUFACTURING COMPANY
    INC.,
                                                                                8:10CV187
                          Plaintiff,

         vs.                                                        MEMORANDUM AND ORDER

    BRIGGS & STRATTON CORPORATION,

                          Defendant.


        This matter is before the Court on plaintiff Exmark Manufacturing Company, Inc.’s

(“Exmark”) motion for summary judgment to reaffirm the that the asserted claims of United

States Patent No. 5,987,863 (“the '863 patent) are not invalid in view of the prior art, Filing

No. 722.1 This is an action for patent infringement that has been remanded from the

United States Court of Appeals for the Federal Circuit (“Federal Circuit”). Exmark Mfg.

Co. Inc. v. Briggs & Stratton Power Prod. Grp., LLC, 879 F.3d 1332, 1337 (Fed. Cir. 2018).

I.      BACKGROUND

        The procedural history of the case is set forth in the Federal Circuit opinion and

need not be repeated here. Id. at 1338-40. Briefly, Exmark and Briggs & Stratton

Corporation (“Briggs”) are competitors in the high-end commercial lawn mower industry.



1 Also pending is Defendant’s motion to file a sur-reply brief, Filing No. 751. The Court finds the motion
should be granted and the Court has considered the brief. The brief states that the Court should be
aware of “(i) Exmark’s failure to offer a consistent construction of the term “flow control baffle” and (ii) the
need for the Court to articulate a clear construction of this term that applies to all aspects of the case,
including both invalidity and infringement. At the beginning of this case in 2011, Exmark and Briggs
agreed to the following construction: “a flow control baffle is a structure within the walls of the mower deck
that controls the flow of air and grass clippings.” Filing No. 143, Transcript of Markman Hearing at 6, 105.
This Court adopted that agreed-to construction. Filing No. 156, Memorandum and Order at 8. Contrary
to Briggs’s assertion, the Court has applied that construction throughout the case. The Appeals Court’s
directive with respect to claim construction is addressed later in this opinion.

                                                       1
Exmark sued Briggs for infringement of certain claims of the ’863 patent. Only Claim 1 of

the patent was the subject of the appeal and only Claim 1 remains at issue on remand.

Id. at 1337 n.1.

          The '863 patent is directed to a lawn mower having improved flow control baffles.

Claim 1 recites in relevant part:

          1. A multiblade lawn mower, comprising:

                   . . . said first side wall having a discharge opening formed
                   therein; . . . a first flow control baffle positioned in said mower
                   deck which extends downwardly from the interior surface of
                   said top wall between said cutting blades and said front wall;
                   said first flow control baffle extending substantially
                   continuously from a first location adjacent the interior surface
                   of said second side wall to a second location adjacent the
                   interior surface of said first side wall and adjacent the forward
                   end of said discharge opening; said first flow control baffle
                   comprising a first arcuate baffle portion, having first and
                   second ends, which extends from the interior surface of said
                   second side wall partially around said first cutting blade, a first
                   elongated and substantially straight baffle portion, having first
                   and second ends, extending from said second end of said first
                   arcuate baffle portion, a second arcuate baffle portion, having
                   first and second ends, which extends from said second end of
                   said first elongated and substantially straight baffle portion
                   partially around said second cutting blade; said first elongated
                   and substantially straight baffle portion being angularly
                   disposed with respect to the said circle defined by the blade
                   tip path of said second cutting blade in a chord-like fashion so
                   that the cuttings from said first cutting blade will be deflected
                   inwardly within the said circle defined by the blade tip path of
                   said second cutting blade; . . . 2


Filing No. 1, Ex. A, '863 Patent 5:60–6:50.

          After a hearing pursuant to Markman v. Westview Instruments, Inc., 517 U.S. 370,

372 (1996), the Court construed the claims. Exmark Mfg. Co. Inc. v. Briggs & Stratton



2   "Chord" is a geometry term. A chord is a line that goes across a circle in two spots.

                                                       2
Power Prods. Grp., LLC, No. 8:10CV187, 2011 WL 5976264, at *4 (D. Neb. Nov. 29,

2011) (Markman Order). The Court adopted the parties’ agreed-to construction of “first

flow control baffle” as “a front structure within the walls of the mower deck that controls

the flow of air and grass clippings.” Id. The Court found no construction was required for

the phrase “said front flow control baffle extending substantially continuously from the

front location adjacent the interior surface of said second side of wall to a second location

adjacent the interior surface of said front side wall,” or to the phrase “and adjacent the

forward end of said discharge opening” finding the meaning is relatively clear in the

context of the patent as a whole, with the word “adjacent” referring to parts that are near

one another, but not touching. Id. at *5. Further, no construction of the phrase “a front

arcuate baffle portion that ‘extends from the interior surface of said second side wall’” was

necessary since the language does not require that the first arcuate baffle portion contact

or abut the second side wall. Id. The Court also found the phrase “substantially straight”

needed no construction.       Id.   Similarly, the Court found no claim construction was

necessary with respect to the phrase “a front elongated and substantially straight baffle

portion, having first and second ends, extending from said second end of said front

arcuate baffle portion” because the jury would be able to determine what “extends” means

in this context. Id. at *6.

       The Court found that the phrase “said front elongated and substantially straight

baffle portion being angularly disposed with respect to the said circle defined by the blade

tip path of said second cutting blade in a chord-like fashion” should be construed as “‘the

front elongated and substantially straight baffle portion is oriented such that the line

corresponding to that baffle portion intersects the circle defined by the blade tip path of



                                              3
the second cutting blade at two points.” Id. The term “second flow control baffle” was

construed as “a second rear structure within the walls of the mower deck that controls the

flow of air and grass clippings.” Id. at *7. The Court construed the phrase “semi-circular

baffle portions” to mean “baffle portions that are shaped like a portion or part of a circle,”

rejecting the contention that a semi-circular baffle portion must be half of a circle. Id. The

Court found no construction necessary for the term “said front and rear flow control baffles

defining a plurality of open throat portions which are positioned between adjacent cutting

blades,” as reflected in the preferred embodiment.          Id. at *8.   Similarly, no claim

construction was needed for phrases “a rear elongated and substantially straight baffle

portion, having front and rear ends, extending from said rear end of said rear arcuate

baffle portion.” Id. The phrase “said rear elongated and substantially straight baffle

portion being disposed with respect to the said circle defined by the blade tip path of said

third cutting blade in a chord-like fashion” was construed to correspond similar language

with respect to the front baffle. Id. For the most part, the Court rejected Briggs’s proposed

constructions, which essentially would have required that the first arcuate baffle portion

contact or abut the second side wall. See id. at *4-*8.

       Prior to trial, Exmark moved for a summary judgment that Claim 1 was not invalid

as anticipated or obvious, Filing No. 326, and Briggs moved for a summary judgment that

Claim 1 was invalid as indefinite. Filing No. 309. After briefing on the motions and oral

argument, this Court found as a matter of law that Claim 1 of the ’863 Patent was not

invalid as anticipated by prior art, finding that undisputed evidence showed the

defendants could not meet their burden of proving anticipation by clear and convincing

evidence. Filing No. 476, Memorandum and Order at 24-25. The Court also found the



                                              4
patent was not invalid as indefinite.3 Id. at 25-27. Further, the Court granted Exmark’s

motion for summary judgment of infringement, with respect to the Briggs’s original

accused mowers, but found genuine issues of material fact with respect to whether or not

Briggs's modified designs infringed the patent and on whether the defendants' infringing

conduct was willful. Id. at 27-29.

        The action proceeded to a trial before a jury and the jury found that Briggs willfully

infringed Exmark’s patent. Filing No. 599, Jury Verdict. The jury awarded over 24 million

dollars in compensatory damages, and this Court later doubled that amount for Briggs’

willful infringement. Filing No. 689, Memorandum & Order at 10. This court denied

Briggs’s motions for new trial. Filing No. 688, Memorandum & Order at 16.

        Among other things, Briggs appealed the district court’s summary judgment on

invalidity based on anticipation and obviousness.4 The Federal Circuit found that this

Court “erred by basing its summary judgment of no invalidity solely on the fact that Claim

1 survived multiple reexaminations” and remanded to this court “for it to make an

independent determination of whether genuine issues of material fact preclude summary

judgment” on the anticipation and obviousness issues.5 Exmark, 879 F.3d at 1337.

        The Federal Circuit also found that some of the disputed issues (such as whether

the claimed “flow control baffle” needed to be spaced from the front wall) were legal issues



3 That finding was affirmed on appeal.
4 Briggs also appealed the Court’s denial of a new trial on damages, evidentiary rulings related to
damages, denial of a new trial on willfulness, and denial of Briggs’ laches defense. The Federal Circuit’s
reversal and remand on damages and willfulness is addressed in other orders.
5 Contrary to the Appeals Court’s assertion, this court did not base its finding solely on the PTO

reexaminations. Though not discussed at length, the Court’s decision was based on a thorough review of
the expert testimony and was informed by extensive briefing and a lengthy and comprehensive oral
argument on the related motions for infringement and invalidity. Also, the Court’s opinion conformed to
and was based on the claim construction. Nevertheless, the court will further elucidate its thinking as
directed by the Federal Circuit.

                                                    5
of claim construction that should be resolved by this court on remand. Id. at 1344. The

Appeals Court suggested that this court had “adopted a broader construction than the

PTO’s construction” of the “‘baffle’ and ‘flow control baffle’ as ‘an element that “controls”

the flow of air and grass clippings within the mower deck in a ‘meaningful way,’” and

concluded that Briggs had been precluded from arguing that the prior art anticipated the

claims or rendered them obvious under the district court’s broader construction of the

claims. Id. at 1343 (emphasis added) (noting that “[t]he fact that the Board held that the

asserted anticipating prior art reference did not disclose the claim requirements (entire

baffle and meaningful effect) as construed by the Board, does not foreclose the possibility

that a jury may find otherwise under a broader construction not requiring those aspects”).

The Federal Circuit directed this court on remand to “consider how its claim construction,

to the extent it is the same or different from the Board’s construction, impacts its

anticipation and obviousness analysis.” Id. at n. 3.

       Exmark now moves to reaffirm the Court’s summary judgment decision on

invalidity. In opposition, Briggs argues that genuine disputes of fact exist with regard to

alleged anticipation by prior art references. Specifically, in reliance on the testimony of

expert witnesses Fronczak, Del Ponte, and Strykowski, it argues that the Walker and Kidd

references and the Simplicity mower anticipate the invention.6 Similarly, Briggs argues

that the asserted claim is obvious in that a person of ordinary skill in the art would have

been motivated to modify Walker alone, or in combination with numerous other prior art




6In moving for summary judgment on the defenses of anticipation and obviousness prior to trial, Exmark
addressed the defendants’ cited prior art. Both Kidd and Walker were considered by the PTO.

                                                   6
references, to achieve the same function as the ’863 Patent.7 These are essentially the

same arguments presented in opposition to Exmark’s invalidity summary judgment

motion.8 Both parties relied on expert testimony to support and oppose the validity

motion.

        The evidence at trial established that the significance of the front baffle being away

from the front wall is that it inhibits the exhaust of air under the front of the deck thereby

reducing blowout and improving air flow towards the side discharge opening. Exmark’s

engineer, Garry Busboom, added a flow control baffle that extended across the entire

front of the deck and shaped that baffle with a combination of arcuate baffle portions and

substantially straight baffle portions that improved the quality of cut and grass discharge

while at the same time reduced “blowout.” Relative to the flow control baffles, the “object

of the invention” is to improve the efficiency by which air and grass clippings are directed

across the deck and out of the side discharge opening. Filing No. 1-1, Ex. A, ’863 patent

at 2:23-29. Similarly, the “summary of the invention” section states that the “flow control

baffles, and especially the first flow control baffle, efficiently direct the grass clippings and

air to the side discharge opening.” Id. at 2:66-3:4.

        The structure of the Walker invention shows only a small front baffle structure

between the blades and the front wall of the mower deck. Undisputed evidence shows

the baffle structure of the Walker prior art is based on the portions of the deck wall on


7 Briggs relies on the same prior art and arguments that were the subject of the third reexamination. It is
undisputed that Exmark submitted copies of the defendants’ Prior Art Statements, the prior art identified
by Defendants, and the 2012 expert reports of Fronczak and Del Ponte to the PTO.
8 In opposing Exmark’s motion prior to trial, Briggs based its invalidity defense on two theories: that the

Walker prior art anticipated claim 1 of the 863 patent and that the claims of the ‘863 patent are not entitled
to the filing date of Exmark’s original ‘575 application and, therefore, are anticipated by Exmark literature
showing the commercial embodiment of the ‘863 patent. See Filing No. 381, Defendant’s Brief. Briggs
relied on expert testimony pointing to Walker and Kidd as examples of prior art side-discharge mowers
having flow control baffles that directed grass into the adjacent blade.

                                                      7
either side of the structure being both a front wall and flow control baffle. Similarly, the

structure of the Simplicity mulching mower is undisputed and shows a mower deck with

a mulch kit installed in the deck. The mulch kit has three V-shaped baffles that are

mounted to the front wall by long thin mounting plates that run along and contact the front

wall of the deck, and also has a curved piece that closes the discharge opening. The

’863 patent requires a “discharge opening” in the side wall. Id. at 5:66–6:2, 15-19; 7:10-

13, 27-31, 45-48. With the mulching kit installed, the Simplicity mulching mower does not

have a “discharge opening.”9 Thus, even if it were obvious to modify the Simplicity

mulching mower exactly as proposed by Briggs, it still would not meet all limitations of the

claims.

        Prosecution history shows the focus of prosecution in front of the Patent and

Trademark Appeals Board (“PTAB”) was the patentability of the ’863 claims over United

States Patent No. 4,055,036 to Kidd. The baffle disclosed in the Kidd patent is different

than the front baffle of the ’863 patent. The ’863 Patent discloses substantially straight

portions that point inwardly as to direct grass clippings from one chamber into the blade

path of an adjacent blade. See Filing No. 1-1, Ex. A, ’863 Patent, Fig. 4. Exmark

amended Claim 1 to add the limitation “angularly disposed . . . in a chord-like fashion” in

order to overcome Kidd. Exmark’s ’575 application shows a mower deck having the exact

structure that was later claimed in the ‘863 patent in that air and grass clippings are




9 The Appeals Court approved this court’s exclusion of prior art directed to mulching mowers in
connection with damages. Exmark, 879 F.2d at 1352 (stating that because “[t]he only asserted claim of
the '863 patent requires a side-discharge mower[,]” . . . it was reasonable and within the district court’s
discretion to exclude prior art mowers that were not side-discharge mowers, commensurate with the
scope of the asserted claim).


                                                      8
directed in a chord-like fashion into the path of the next blade, as recited in the ’863 patent

claims.

II.    LAW

       “[A] prior art reference will anticipate if it discloses each and every element of the

claimed invention.” Blue Calypso, LLC v. Groupon, Inc., 815 F.3d 1331, 1341 (Fed. Cir.

2016) (internal quotation marks, brackets, ellipsis, and citation omitted). “To show that a

patent claim is invalid as anticipated, the accused infringer must show by clear and

convincing evidence that a single prior art reference discloses each and every element of

a claimed invention.” Silicon Graphics, Inc. v. ATI Tech., Inc., 607 F.3d 784, 796 (Fed.

Cir. 2010). “[E]very element of the claimed invention [must be described], either expressly

or inherently, such that a person of ordinary skill in the art could practice the invention

without undue experimentation.” Callaway Golf Co. v. Acushnet Co., 576 F.3d 1331,

1346 (Fed. Cir. 2009). As with infringement, the court construes the claims and compares

them against the prior art. See Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325,

1332 (Fed. Cir. 2010). “While anticipation is a question of fact, it may be decided on

summary judgment if the record reveals no genuine dispute of material fact.”

Encyclopaedia Britannica, Inc. v. Alpine Elecs. of Am., Inc., 609 F.3d 1345, 1349 (Fed.

Cir. 2010).

       Under 35 U.S.C. § 103(a), “[o]bviousness is a question of law based on underlying

findings of fact.” Wyers v. Master Lock Co., 616 F.3d 1231, 1237 (Fed. Cir. 2010) (citation

omitted).

              The underlying factual inquiries include: (1) the scope and
              content of the prior art, (2) the differences between the prior
              art and the claims at issue, (3) the level of ordinary skill in the
              art, and (4) any relevant secondary considerations, such as

                                              9
             commercial success, long felt but unsolved needs, and the
             failure of others.
       Id. Where “the content of the prior art, the scope of the patent claim, and the level

of ordinary skill in the art are not in material dispute, and the obviousness of the claim is

apparent in light of these factors, summary judgment is appropriate.” KSR Int’l Co. v.

Teleflex Inc., 550 U.S. 398, 427 (2007). A combination of prior art that fails to meet all of

the limitations of the claims does not render the invention obvious. CFMT, Inc. v. YieldUp

Int’l Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (obviousness requires a suggestion of

all limitations in a claim).

       “[A] patent application is entitled to the benefit of the filing date of an earlier filed

application only if the disclosure of the earlier application provides support for the claims

of the later application, as required by 35 U.S.C. § 112.” PowerOasis, Inc. v. T-Mobile

USA, Inc., 522 F.3d 1299, 1305-06 (Fed. Cir. 2008). Section 112 in turn requires “written

description” support. 35 U.S.C. § 112(a). To meet the written description requirement,

“the prior application must indicate to a person skilled in the art that the inventor was ‘in

possession’ of the invention as later claimed.” PowerOasis, 522 F.3d at 1305-06. A claim

is indefinite if, when read in light of the specification and prosecution history, it fails to

inform those skilled in the art about the scope of the invention with reasonable certainty.

Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 134 S. Ct. 2120, 2129 (2014);

Exmark, 879 F.3d at 1344-45. The district court’s ultimate determination that a patent

claim is not indefinite under § 112 is a question of law. Exmark, 879 F.3d at 1345.

       “[A] district court ‘is never bound by an examiner’s finding in an ex parte patent

application proceeding.’” Exmark, 879 F.3d at 1341 (quoting Pfizer, Inc. v. Apotex, Inc.,

480 F.3d 1348, 1359 (Fed. Cir. 2007) (emphasis added); see Fromson v. Advanced



                                              10
Offset Plate, Inc., 755 F.2d 1549, 1555 (Fed. Cir. 1985) (“The Examiner’s decision, on an

original or reissue application, is never binding on a court.”). “While the PTO’s findings

during reexamination are ‘evidence the court must consider in determining whether the

party asserting invalidity has met its statutory burden by clear and convincing evidence,’

they are not dispositive.” Exmark, 879 F.3d at 1341 (quoting Fromson, 755 F.2d at 1555).

III.   DISCUSSION

       As a threshold matter, the Court will address the Federal Circuit’s directive on claim

construction. The Federal Circuit suggested that in granting a summary judgment of

validity over the prior art, this court applied a broader claim construction than the PTAB,

and directed the Court on remand to address issue of claim construction in the context of

determination of anticipation or obviousness. In its earlier opinion on summary judgment,

the Court noted in a footnote that it would not adopt language from the PTAB construction

regarding a flow control baffle having a “meaningful effect” on the flow of air and grass

clippings. Filing No. 476, Memorandum and Order at 24 n.8. To clarify, the Court did not

apply a different claim construction — it merely noted that the parties agreed construction

was easily understood and there was no need for the “meaningful effect” language. The

Court noted that the meaningful effect language used by the PTAB was meant to explain

why the mounting plates in the Simplicity mulch kit that run along, contact and conform to

the front wall are not “flow control baffles.” Id.

       The evidence before the Court establishes that the significance of a separate,

spaced baffle is that “[t]he placement of the front baffle away from the front wall of the

deck inhibits the exhaust of air under the front of the deck thereby reducing blowout and

improving air flow towards the side discharge opening.”          Filing No. 353-3, Ex. 3,



                                              11
Stykowski testimony at 141. The baffle thus controls the air flow as a matter of fluid

mechanics. Id. at 41. A thin piece of metal that runs along the wall of the deck and

conforms to it would not change the flow within the mower deck to any greater extent than

the deck walls themselves. Id. at 39-46.

       As understood in context, there is no substantive difference between the PTAB’s

construction and the parties’ original agreed-upon construction. In context, to a person

of ordinary skill in the art, a baffle is separate from and spaced away from the front wall

in order to constitute a “flow control baffle.” The two phrases effectively convey the same

basic point — under the Court’s claim construction, the claim term “flow control baffle”

does not cover thin mounting plates that run along, contact, and conform to the front deck

wall as in the Simplicity mulching mower.        The concept of a “meaningful effect” is

subsumed within the notion of “control” of the flow of clippings.

       The evidence presented to the Court in support of Exmark’s summary judgment

motion establishes that the claimed invention of the ’863 patent was a substantial and

non-obvious advancement over the prior art and, that at the time of the ’863 invention, it

was unusual to add a front baffle of any shape to a multi-bladed side discharge mower.

Generally, at that time, in side-discharge mowing, the space in front of the blades was as

open as possible to allow grass clippings to flow along the front of the deck. None of the

prior art showed a three-bladed mower with a separate baffle extending across the entire

front of the deck in a side discharge configuration.

       The testimony of Briggs’s expert, Dr. Fronczak, establishes that the small V-

shaped front structure between the blades and the front wall of the Walker mower deck

functions as a baffle based on considering the portions of the deck wall on either side of



                                            12
the baffle to be both a front wall and flow control baffle. Filing No. 378-2, Ex. 5, Fronczak

Dep. at 231. However, the claim limitations at issue do not allow the same structure to

be both deck wall and flow control baffle. The claims of the ’863 patent expressly require

two distinct structures: a “front wall” and a front “flow control baffle.” The fact that there

are two structures implies some space between them. The claim language indicates that

the claimed “flow control baffle” of the ’863 patent requires some “spatial separation.”

The Walker reference can only anticipate Claim 1 of the ’863 patent if parts of the mower

deck are said to constitute parts of the baffle, in effect, by counting the same structure in

the prior art as both the “deck wall” and “baffle” to satisfy the Claim 1 limitations. Under

the Court’s claim construction, the claim limitations do not allow the same structure to be

both deck wall and flow control baffle.

        The ’863 patent also requires that the front wall have an “interior surface” and it

states that the flow control baffle extends downwardly from the top wall “between said

cutting blades and said front wall.” The prosecution history shows that the “chord-like”

limitation was added to the patent in response to the PTO’s rejection based on Kidd.

Exmark pointed out to the PTO that the front baffle in Kidd is tangential, whereas the ’863

requires that the substantially straight portion is “angularly disposed” (i.e., angled, pointing

to, aiming at, or tipped toward) the blade path circle so as to cross that circle at two points.

The specification refers to the importance of deflecting the cuttings inwardly into the path

of the cutting blade.

       The defendants also rely on the Simplicity mower with a mulch kit accessory

installed as prior art, but that mower is not relevant to the claims of the ’863 patent

because the claims are directed to an improvement in side discharge mowing and when



                                              13
the mulching kit is installed in the Simplicity deck it is no longer a side discharge mower,

it becomes a mulching mower. Thus, even if it were obvious to modify the Simplicity

mulching mower exactly as proposed by Briggs, it still would not meet all limitations of the

claims. Also, to be a “discharge opening,” the opening must be one through which grass

will actually discharge when grass is cut. This means that neither the Walker reference

nor the Simplicity mower are properly prior art that anticipates the invention, nor was it

obvious, to a person skilled in the art, to make the alterations found in the ’863 patent.

       The Court reaches this conclusion independent of the PTO.            The Court has

considered the PTO’s findings during reexamination of evidence to consider in

determining whether Briggs has met the statutory burden of overcoming the presumption

of validity by clear and convincing evidence but has not afforded the PTO’s findings

dispositive weight. Nevertheless, the PTO’s findings bolster the court’s independent

conclusion and support the court’s claim construction and its understanding of the

limitations of the claims.

       The Court finds, as a matter of law, Briggs has not overcome its high burden of

proving the factual elements of invalidity by clear and convincing evidence. In making

this determination, the Court applies the claim construction adopted early in the litigation,

specifically, the terms agreed to by the parties. To adopt Briggs’s arguments would be to

rely on a claim construction that is at odds with the Markman order and, importantly, with

the parties’ agreed construction of the term flow control baffle. The claim language,

specification, and prosecution history all support Exmark’s argument that the flow control

baffle was not anticipated or obvious.




                                             14
              The Court has considered all the record evidence, including the prior art and

expert testimony. Viewing the evidence in the light most favorable to Briggs, and has

drawn all justifiable inferences in its favor, and concludes, in view of the Court’s claim

construction, that there are no genuine issues of material fact as to whether a prior art

reference anticipates or renders Claim 1 of the ’863 patent obvious. Accordingly, the

Court reaffirms its previous holding on Exmark’s motion for summary judgment on

invalidity.

        IT IS ORDERED:

        1.        Briggs & Stratton’s motion to file a sur-reply brief (Filing No. 751) is granted.

        2.        Exmark’s motion for summary judgment to reaffirm that the asserted claims

                  of the ’863 patent are not invalid in view of the prior art (Filing No. 722) is

                  granted.

        DATED this 12th
                   ___ day of October, 2018.

                                                      BY THE COURT:

                                                      ________________________
                                                      Joseph F. Bataillon
                                                      Senior United States District Judge




                                                 15
